Case 3:21-cv-00399-LC-HTC Document1 Filed 03/05/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA
Plaintiff
vs. Civil No.: 3:21-cv-399

REAL PROPERTY LOCATED AT
5 PORTOFINO DRIVE, UNIT #1006,
PENSACOLA BEACH, FLORIDA,
WITH ALL IMPROVEMENTS AND
APPURTENANCES THEREON

and

REAL PROPERTY LOCATED AT
2001 HIGH STREET, PARK CITY,
SUMMIT COUNTY, UTAH, WITH ALL
IMPROVEMENTS AND APPURTENANCES
THEREON
Defendants
/

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

 

COMES NOW United States of America, Plaintiff in this action, by and
through the undersigned Assistant United States Attorney, and alleges the

following in accordance with Rule G(2) of the Supplemental Rules for
Case 3:21-cv-00399-LC-HTC Document1 Filed 03/05/21 Page 2 of 5

Admiralty or Maritime Claims and Asset Forfeiture Actions, and Title 18,

United States Code, Section 985:

1. This is a civil action in rem brought to enforce the provisions of Title
28, United States Code, Sections 1345 and 1355.

2. This Court has in rem jurisdiction over the defendant properties

pursuant to:

a. Title 28, United States Code, Section 1355(b)(1)(A), because
pertinent acts or omissions giving rise to the forfeiture
occurred in the Northern District of Florida; and

b. Title 28, United States Code, Section 1355(b)(1)(B), because
venue properly lies in the Northern District of Florida
pursuant to Title 28, United States Code, Section 1395.

3. Venue lies within the Northern District of Florida pursuant to Title
28, United States Code, Section 1395(a), because the action occurred within the
Northern District of Florida.

4, The defendant properties are:

REAL PROPERTY LOCATED AT 5 PORTOFINO DRIVE, UNIT #1006,
PENSACOLA BEACH, FLORIDA, WITH ALL IMPROVEMENTS AND
APPURTENANCES THEREON, (hereinafter “Florida defendant property”),
more particularly described as:

Unit 1006 of Portofino Tower Five, a Condominium, along with
the exclusive right to the use of certain limited common elements
known as Parking Spaces 167 and 169 and Storage Area 81,
according to the Declaration of Condominium thereof recorded

2
Case 3:21-cv-00399-LC-HTC Document1 Filed 03/05/21 Page 3of5

in Official Records Book 5874, page 871, of the Public Records of
Escambia County, Florida and all amendments thereto, together
with its undivided share in the common elements;

AND

REAL PROPERTY LOCATED AT 2001 HIGH STREET, PARK CITY,
SUMMIT COUNTY, UTAH, WITH ALL IMPROVEMENTS AND
APPURTENANCES THEREON, (hereinafter “Utah defendant property”),
more particularly described as:

Unit 15, CANYON CROSSING CONDOMINIUMS, PHASE TI,
a Utah Condominium Project, together with its appurtenant
undivided ownership interest in and to the common areas and
facilities, as established and described in the Record of Survey
Map recorded December 16, 1998 as Entry No. 525308, and in the
Declaration of Condominium of Canyon Crossing
Condominiums recorded December 16, 1998 as Entry No.
525310, in Book 1211, at Page 602, of the Official Records of
Summit County, Utah.

5. The defendant properties constitute proceeds or are derived from
proceeds traceable to violations of Title 18, United States Code, Sections
981(a)(1)(A) and 981(a)(1)(C), as properties involved in transactions or that
constitutes proceeds or are derived from proceeds traceable to violations of Title
18, United States Code, Sections 1343 (Wire Fraud), 1956(a)(1) (Money
Laundering), and 1957 (Money Laundering Involving Financial Transactions

Exceeding $10,000).
Case 3:21-cv-00399-LC-HTC Document1 Filed 03/05/21 Page 4of5

6. The facts and circumstances supporting the seizure and forfeiture of
the defendant properties are contained in Exhibit A, which is attached hereto
and fully incorporated within this Complaint by reference.

WHEREFORE, the United States of America respectfully requests that
process of forfeiture be issued against the defendant properties, that due notice
be given to all interested parties to appear and show cause why the forfeiture
should not be decreed, that the court decree the condemnation and forfeiture of
the properties to the United States for disposition according to law and that the
United States be granted such other relief as the Court deems just and proper.

Dated this 5“ day of March, 2021.

Respectfully submitted,

JASON R. COODY
Acting United States Attorney

/s/ Steve Butler

STEVE BUTLER

Assistant U.S. Attorney

Florida Bar No. 0932353

21 East Garden Street, Suite 400
Pensacola, Florida 32502
(850) 444-4000

steven. Butler@usdoj.gov
Case 3:21-cv-00399-LC-HTC Document1 Filed 03/05/21 Page 5of5

DECLARATION

I, Jennifer W. Jomer, am a Special Agent with the Federal Bureau of
Investigation, currently assigned to the Jacksonville Resident Office in
Pensacola, Florida.

I have read the contents of the foregoing Complaint for forfeiture, and the
Exhibit thereto, and the statements contained therein are true to the best of my
knowledge and belief.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 5" day of March, 2021.

J R
Special Age

Federal Bureau of Investigation

The foregoing was sworn before me this 5" day of March, 2021, by Special
Agent Jennifer W. Joiner, who is personally known to me or has produced

as identification.

weather dee <<
KAREN
Ie RENEE Hanet™, Rue} |

 

Osa Notary Public
